Kodiak Energy, Inc. and Cougar Energy, Inc. Announces Strategic Agreement CALGARY, ALBERTA – (MARKETWIRE) – January 26, 2009 – Kodiak Energy, Inc. (OTCBB: KDKN) ("Kodiak" or the "Corporation") today announces that it has entered into a strategic agreement with Ore-More Resources Inc. ("Ore-More") (OTCBB: OMORF), based in Calgary, Alberta.This transaction is to effect the cancellation of certain indebtedness of Kodiak on behalf of its private subsidiary, Cougar Energy, Inc. (Cougar), which Ore-More recently acquired from Zentrum Energie Trust AG (“Zentrum”) in the amount of $1,296,888.60USD and all underlying security, securing the indebtedness.The strategic agreement was reached between Kodiak and Ore-More to enable Cougar to seek conventional debt financing, with more favorable terms, along with equity investment from the public markets. At closing of the agreement, Ore-More issued 12,692,324 shares to Kodiak in exchange for Kodiak’s 8,461,549 shares of Cougar, resulting in 1.5 shares of Ore-More for each share of Cougar; and Ore-More has cancelled 12,200,000 of its existing shares.Additionally, Ore-More has cancelled the $1,296,889USD of debt issued by Kodiak, and guaranteed by Cougar, for Cougar’s previously announced property acquisitions.Ore-More previously announced the acquisition of this debt from Zentrum Energie Trust AG ("Zentrum") and the issuance of 216,148 treasury shares at $6.00USD per share to Zentrum.Ore-More also issued 461,540 shares to Zentrum in exchange for Zentrum’s 307,693 shares of Cougar acquired in prior transactions. Kodiak will continue to function as a parent company with respect to the Cougar assets, now through its shareholder position in Ore-More.Furthermore, Kodiak retains a formal agreement with Ore-More for the opportunity to acquire additional shares of Cougar.Cougar’s performance will continue to be reflected on Kodiak’s consolidated financial reporting. Mr.
